Citation Nr: 0944098	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-16 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected patellar femoral arthritis, left knee.

2.  Entitlement to service connection for a neck disorder, to 
include cervical strain and cervical degenerative disc 
disease (DJD).

3.  Entitlement to service connection for a back disorder, to 
include dorsal back sprain and lumbar degenerative disc 
disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the Veteran's claim of entitlement to service connection for 
patellar femoral arthritis, left knee, and assigned the same 
an initial noncompensable disability rating, effective 
December 30, 2004.  The August 2005 rating decision also 
denied the Veteran's claims of entitlement to service 
connection for cervical strain, claimed as a neck condition, 
and for dorsal back sprain, claimed as a back condition. 

In September 2009, the Veteran and his spouse testified via 
videoconference before the undersigned Veterans Law Judge, 
seated at the Board's Central Office in Washington, D.C.  A 
transcript of the hearing has been associated with the claims 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Board notes that the Veteran underwent VA examinations in 
March 2005 and April 2005.  At the time of both VA 
examinations, the examiners noted results of VA x-ray 
examination dated in March 2005.  However, report of such x-
ray examination is not of record.  

Also, the Board notes that during VA treatment in July 2001, 
the Veteran reported that he fell from a roof two weeks prior 
and sprained his neck and upper back.  As there are no 
treatment records associated with the claims file indicating 
treatment for a fall from a roof, it is not clear to the 
Board if the Veteran sought emergency or private treatment.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran contends that his service-connected patellar 
femoral arthritis, left knee, warrants an initial compensable 
disability rating.  At the time of the Veteran's June 2007 
Substantive Appeal, he asserted that he has developed a limp.  
The last VA examination conducted, as to the Veteran's left 
knee, was conducted in March 2005, in conjunction with the 
Veteran's claim of entitlement to service connection for the 
same.  

When available evidence is too old for an adequate evaluation 
of the Veteran's current condition as to his left knee, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the 
Veteran was last afforded a VA examination as to his left 
knee in March 2005, a new examination is in order so that the 
current severity of the Veteran's service-connected patellar 
femoral arthritis, left knee, may be evaluated.  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).

The Veteran was afforded a VA examination as to his claimed 
neck and back conditions in April 2005.  At that time, the 
examiner did not diagnose the Veteran with a neck or back 
condition.  
VA treatment records dated in November 2003 indicate that the 
Veteran had been followed for VA care for DJD involving the 
spine, thoracic spine, and possibly the neck.  Private 
treatment records dated in August 2008 indicate that the 
Veteran was diagnosed with cervical and lumbar DJD with 
thoracic strain.  There is no indication that any of the 
Veteran's VA treatment providers, or his private treatment 
provider, opined as to the relationship between his diagnosed 
neck and back conditions and his period of service or his 
service-connected patellar femoral arthritis, left knee.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Tampa, Florida, dated from 
August 2004 to the present, 
specifically to include report of x-ray 
examination dated in March 2005.

2.  Contact the Veteran to ascertain if 
he received private treatment 
subsequent to his fall from a roof in 
July 2001.  If an affirmative response 
is received, advise the Veteran that he 
may submit his treatment records or he 
may submit a completed VA Form 4142, 
Authorization and Consent to Release 
Info to the VA, for the VA to obtain 
and associate his private treatment 
records with the claims file.  Any and 
all responses from the Veteran, and 
from any private treatment facility, 
should be documented in the claims 
file.

3.  Schedule the Veteran for an 
examination with an appropriate 
examiner to determine the current 
severity of his service-connected 
patellar femoral arthritis, left knee.  
The examiner should note all relevant 
pathology associated with the Veteran's 
left knee.  All indicated tests, 
including x-rays, should be conducted.

4.  Schedule the Veteran for an 
examination with an appropriate 
examiner to determine: (1) whether it 
is at least as likely as not (at least 
a 50 percent probability) that the 
Veteran's neck and back conditions, to 
include cervical strain, dorsal back 
sprain, and DJD, were incurred in 
service or are related to any incident 
of service, to include his in-service 
complaints of neck and back pain; and 
(2) whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's service-connected 
patellar femoral arthritis, left knee, 
aggravates the Veteran's neck and back 
conditions.  If aggravation is found, 
the examiner should identify that 
aspect of the Veteran's neck and back 
conditions which are due to such 
aggravation.

In this regard, the examiner should 
consider the Veteran's statements, 
offered at the time of his September 
2009 hearing before the Board, 
regarding the in-service injury in 
which he was hit by a forklift and 
fell, wrenched, a little on his side 
and a little on his back, and the 
Veteran's statements of continuous 
symptoms of neck and back problems 
after service.  Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
but relied on the service treatment 
records to provide a negative opinion).
In this regard, the examiner should 
also consider the Veteran's statements 
made contemporaneous to VA treatment in 
July 2001, and his private treatment 
records, if any, related to a fall from 
a roof and subsequent neck and upper 
back sprains.  

The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should note such review.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examinations.

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims of entitlement to an initial 
compensable disability rating for 
service-connected patellar femoral 
arthritis, left knee, and service 
connection for a neck condition, to 
include cervical strain and DJD, and a 
back condition, to include dorsal back 
sprain and DJD, considering any 
additional evidence added to the 
record.  If any action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).












(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


